Title: To Thomas Jefferson from George Loyall, 23 April 1825
From: Loyall, George
To: Jefferson, Thomas


Dear Sir,
Norfolk
23 April 25
I received your letter of the 15. Inst: on yesterday, and having considered the subject matter with the attention claimed by its importance to the University, I take the first Mail, which is closing almost at this moment, to reply. The reasons you assign, in recommendation of the purchase of Perry, appear so conclusive, that I cannot hesitate to assent to it. The tract in question is clearly essential to the purposes of the Institution, and should we permit this chance of purchase to slip from us, as you very justly remark, we never shall be able to purchase again but at exhorbitant rates. The view which you present of our means of paying for it, should remove, I think, all scruple on that score.I am truly pleased at our bright opening, and derive from it the strongest confidence that, at no distant day, the state will reap a proud triumph, in the fruition of your most sanguine hopes, from this Institution. I regret that I have no more time, than will allow me to  offer you the assurance of myVery great consideration and friendshipGeo: Loyall